Case: 3:20-cv-00250-GHD-RP Doc #: 35 Filed: 09/17/20 1 of 1 PagelD #: 397

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

SUSAN BAGWELL, §
§
Plaintiff, §
§

V. § Case No. 3:20-cv-00250-GHD-RP
§
C. R. BARD, INC., a Foreign §
corporation, BARD PERIPHERAL §
VASCULAR, INC., an Arizona §
corporation, MCKESSON §
CORPORATION, a corporation, and §
DOES 1 through 100 Inclusive §
§
Defendants. §

ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE AS
TO DEFENDANT MCKESSON CORPORATION

On this day the Court considered the parties’ Joint Stipulation For Dismissal Without
Prejudice As To Defendant McKesson Corporation. The Court is of the opinion that the relief
requested therein should be GRANTED.

IT IS THEREFORE ORDERED that said Stipulation is GRANTED and the defendant
McKesson Corporation is dismissed, with each party to bear its own attorneys’ fees and costs.

This dismissal does not toll or extend any applicable statute of limitations.

SO ORDERED, this 17 # oy day of September, 2020.

de Lf Vows

SENIOR U.S. DISTRICT JUDGE
